 



Exhibit 10(m)
TERMS OF THE OPTION GRANT

     
(a.)
  In the event of a stock dividend, stock split, reorganization or
recapitalization, appropriate adjustment will be made in the number of shares
subject to the option and in the option price per share.
 
   
(b.)
  The option period shall be for 10 years from the date of grant on February 9,
2007. Accordingly, no options under this grant may be exercised after the close
of business in Chicago on February 8, 2017. No purchase of shares may be made
under this option during the first year of the option period. During the second
year of the option period, you shall have the right to purchase 25% of the total
number of optioned shares, and in each of the next three years an additional 25%
of the total number of shares optioned hereunder. Such rights to exercise shall
be cumulative and may be exercised in any succeeding year of the option period
up to the extent vested but not exercised in a previous year or years. On
February 9, 2017, all rights under this agreement as to any shares covered by
the option shall terminate.
 
   
(c.)
  You shall have no voting, dividend or subscription rights except with respect
to the shares which have been issued to you following your exercise of part or
all of the option. Your rights under this option agreement may not be assigned
or transferred, and during your lifetime the option shall be exercisable only by
you personally.
 
   
(d.)
  If prior to February 8, 2017, you terminate employment with the Company by
reason of disability, as defined by the Company’s benefit plans, your option
shall be fully vested and exercisable not later than the earlier of five years
after the date of termination due to disability, or February 8, 2017. If you die
while in the employ of the Company, or (notwithstanding the previous sentence)
after terminating by reason of disability, your option shall be fully vested and
exercisable by your estate not later than the earliest of: (i.) two years after
the date of death, or (ii.) five years after the date of termination due to
disability, or (iii.) February 8, 2017.
 
   
(e.)
  If you retire (defined as term of employment with the Company after attaining
age 62 and 10 years of service under the Company’s retirement plan) prior to
February 8, 2017, your option shall be fully vested and exercisable not later
than the earlier of five years from the date of your retirement or February 8,
2017. If you die after terminating employment by reason of retirement, your
option shall be exercisable by your estate not later than the earliest of:
 
  (i.) two years after the date of death, or (ii.) five years after the date of
retirement, or (iii.) February 8, 2017.
 
   
(f.)
  If you terminate your employment for any reason other than death, retirement
or disability, your options that were vested prior to termination and not
previously exercised may be exercised by you during the three-month period
commencing on the date of your termination but not later than February 8, 2017.
If you die during this three-month period, the exercise period will be extended
to the earlier of two years from the date of death or February 8, 2017.
 
   
(g.)
  Notwithstanding the foregoing, the Compensation Committee of the Board of
Directors may, in its sole discretion, deem this option to be immediately
forfeited if you are terminated for cause (as defined by the Committee), compete
with the Company, or conduct yourself in a manner adversely affecting the
Company.
 
   
(h.)
  The option is subject to the terms of the Illinois Tool Works Inc. 2006 Stock
Incentive Plan. Any inconsistencies shall be resolved in favor of the Plan.
 
   
(i.)
  These options and the Plan should be construed in accordance with and governed
by the laws of the State of Illinois, United States of America.

The exercise of this option generally results in ordinary income being
recognized for tax purposes in an amount equal to the excess of the market price
at the time of exercise over the option price.

             
 
  Received:        
 
           
 
      (Optionee’s Signature)    
 
           
 
           
 
      (Printed Name)    
 
           
 
  Date:        
 
           

 